¿iod j «rige,
thought that profits by increase of Megs oes rav-w Tryiü : ¡u w-jrs 10 and part 16, did not meta the young í-fogroeí, torn sfoer tbs nrAmg of she deed; And a.-» to her f-'.ir.fowutk idv.ee-, he thi 'Ugr. i «.hat ail which either party cock! claim wra íkv tail uaifocradk by the deed ; end that site was net endded to daiat inore ihau that had Essigtu d.
Tim coti'tssl of the foairitEi perceiving the opinion of Í.U; Coart, eisuai .sed fcjc b.lí and commeuced Ids risk .¡It nwo in for? Circuí*, Court c£ the United Svies»